DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 07/14/2020 is noted by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art of record, Richards et al. (US 2017/0241860) and Bolonkin (US 2003/0066934), fail to specifically teach the invention as claimed. The specific limitation of a test stand for use in an environment including a wall and a ground, the test stand having a support movably connected to a wall, a frame, an actuator which is connected to the support and by which the support is moved on a predetermined path, in independent claims 1 and 2 when combined with the limitations of a a first clamping device is attached to the support and a second clamping device is arranged in an axis of first clamping device, so that between the two clamping devices, a test component is clamped to the specimen outer surfaces and held by the clamping device and one exerted by moving the support through the first clamping device onto a specimen test force which acts along the axis, the test object is fixed by an elastic component to restrict rotation of test object about the axis also in independent claims 1 and 2 distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 1-20. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Richards discloses an apparatus (100) for fatigue testing a wind turbine blade, and to a system and method using such an apparatus (100). The apparatus (100) comprises a base (110) for supporting a first end (12) of the wind turbine blade (10), and an edgewise actuator assembly (120). The edgewise actuator assembly (120) includes a ground-supported edgewise actuator (130) and a flexible cable assembly (140).
Bolonkin discloses a large blade-rope type wind rotor, that will be suspended at high altitude and produce huge quantities of energy. The air installation embodiment includes: propeller (220), wing (226), rope transmission (229), electric generator (12) located at ground.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855